 

 

 

Case 1:20-cv-03538-GLR Document 136 Filed 01/22/21 Page 1of1

January 12, 2021

United States District Court

wee FILED
. . a eee ENTERED
District of Marylan ne
trict o yland ; ee LOCI RECEIVED

District Judge George L. Russell lil
JAN 22 2029
101 West Lombard St. ,

. CLERK.U< os Boe
Baltimore, Md 21201 DISTHIG. Or MARYLSRE

BY DEPUTY

Case no. 1:20-cv-3538

Rangingbull .com

Dear Sir,

My name is Don Denelsbeck, 3911 Tamara Dr, Bartlett, TN 38135. | am seeking a refund from RagingBull
(Elite Service) in the amount of $9,998.00, On November 19, 2020 | went online to their site and tried to
join the service. | was not able to complete the sale so | called the 833-676-0006 to complete the sale
verbally over the phone. The sale went through. At the end of the month | saw that my credit card had
been billed twice ($4,999.00 and another $4,999.00). It appeared the online attempt went through also.
| called the number listed above and after explaining everything, after they did their check, it was
confirmed and they said they would refund the online double billing. This was around December 2,
2020. They did nothing. Now | understand why.

{ believe they knew something was up and they were not placing live trades and consolidating
everything to cash.

Then | received this notice. With in three weeks of joining | am out $9,998.00. My question is this; How
do | get my money returned to me? Is there something else | need to do?

Thank you,
Don Deneisbeck

901-299-7861

denelsbeck53@att.net

 
